DISMISS and Opinion Filed December 28, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00642-CV

         IN RE SRPF B/QUADRANGLE PROPERTY, LLC, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02012-E

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      We reinstate this original proceeding. Relator’s July 26, 2021 petition for writ

of mandamus challenges the trial court’s order setting supersedeas bond. In their

December 21, 2021 agreed motion to dismiss with prejudice, the parties advise us

that this original proceeding has been rendered moot by their settlement of the

underlying case. Accordingly, we grant the motion and dismiss the petition.



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

210642F.P05